ON REMANDMENT FROM THE SUPREME COURT OF THE UNITED STATES
BLOODWORTH, Justice.
Climmie McCants was convicted of murder in the first degree and sentenced to death by electrocution by a jury in Mobile County, Alabama. Judgment and sentence *369imposing the death penalty were entered accordingly.
This court affirmed the conviction and sentence in McCants v. State, 282 Ala. 397, 211 So.2d 877 (1968), rehearing denied July 3, 1968.
On June 29, 1972, the United States Supreme Court, 408 U.S. 933, 92 S.Ct. 28, 49, 33 L.Ed.2d 746, entered an order which vacated the judgment insofar as it leaves undisturbed the death penalty imposed and remanded the case to this court for further proceedings.
The question presented in this case is identical to that presented in Wade Hubbard v. State of Alabama, [1973] 290 Ala. 118, 274 So.2d 298, decided by the court this day.
On authority of that decision, the sentence of death imposed on the defendant, Climmie McCants, is vacated and set aside. In lieu and instead thereof, the sentence is corrected to provide that the said Climmie McCants be imprisoned in the State penitentiary for the term of his natural life. The clerk of this court shall furnish a certified copy of this order to the clerk of the Circuit Court of Mobile County, and the clerk of that court shall issue a commitment in this case based upon this sentence of life imprisonment and shall forward the commitment to the Board of Corrections.
A copy of this opinion shall also be transmitted to the Court of Criminal Appeals because that court acquired jurisdiction of criminal matters after the instant case was originally decided by this court.
It follows that except as to the death sentence, the judgment of the circuit court is affirmed. With regard to the death sentence, the judgment of the circuit court is modified and the sentence is reduced to life imprisonment, and as modified, the judgment is affirmed.
Modified and affirmed.